



ophtlogo2a03.jpg [ophtlogo2a03.jpg]
One Penn Plaza, Suite 19th Floor
New York, NY 10119
(212) 845-8200




April 24, 2017


Glenn Sblendorio
c/o Ophthotech Corporation
One Penn Plaza
New York, NY 10119


Dear Glenn:


Subject to your execution below, this letter hereby amends the employment
letter, dated January 4, 2016, between you and Ophthotech Corporation (the
“Company”) (the “Employment Letter”) by making the following changes:


1.
Section 1 of the Employment Letter is hereby replaced in its entirety by the
following:

1.    Employment. Effective immediately, you will continue to be employed on a
full time basis as the Company’s President. As the Company’s President, you will
report to the Company’s Board of Directors (the “Board”), and you shall have the
duties, responsibilities and authority commensurate with your position in
companies of similar type and size; provided, however, that it is understood
that among such responsibilities shall be your assistance, as directed by the
Board, with the transition to other personnel (as designated by the Board) of
the responsibilities you had in your former position of Executive Vice
President, Chief Operating Officer, Chief Financial Officer and Treasurer, and
your assistance with your own transition to the position of Chief Executive
Officer of the Company. Effective July 1, 2017, you will be employed to serve on
a full time basis as the Company’s Chief Executive Officer, while also
continuing to serve as the Company’s President. As the Company’s Chief Executive
Officer and President, you will report to the Board and you shall have the
duties, responsibilities and authority commensurate with your position in
companies of similar type and size. The Board has nominated you to serve as a
member of the Board, with your election subject to stockholder approval at the
2017 annual meeting of stockholders. You shall perform and discharge faithfully
and diligently your duties and responsibilities hereunder. You agree to devote
your full business time, efforts, skill, knowledge, attention and energies to
the advancement of the Company’s business and interests and to the performance
of your duties and responsibilities as an employee of the Company.
Notwithstanding the foregoing, you may continue to serve as a member of the
boards of directors of Intercept Pharmaceuticals, Inc. and Amicus Therapeutics,
Inc., may serve on civic, charitable,







ActiveUS 161702149

--------------------------------------------------------------------------------







educational, religious, public interest or public service boards, may provide de
minimis consulting services, and may manage your personal and family
investments, in each case, to the extent such activities, whether individually
or in the aggregate, do not materially interfere or conflict with the
performance of your duties and responsibilities for the Company and do not
compete with the Company. You agree to furnish a summary of the time you spend
providing service as a consultant to the Board upon request. For purposes
hereof, a business or activity will be deemed to be competitive with the Company
if it engages in the research, development or commercialization of
pharmaceutical or diagnostic products for ocular diseases with the same primary
mechanism of action as any compound or drug that is at any such time of
determination under active research or development or being commercialized by
the Company or any of its subsidiaries (whether the Company or any such
subsidiary currently has or in the future acquires rights to such compound or
drug). You further agree to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein that may
be adopted from time to time by the Company.


2.
Section 2 of the Employment Letter is hereby replaced in its entirety by the
following:

2.    Base Salary. Through June 30, 2017, your base salary will be at the rate
of $19, 038.46 per bi-weekly pay period (which if annualized equals $495,000),
less all applicable taxes and withholdings. Effective July 1, 2017, your base
salary will be at the rate of $24,038.46 per bi-weekly pay period (which if
annualized equals $625,000), less all applicable taxes and withholdings. Base
salary will be paid in installments in accordance with the Company’s regular
payroll practices.



3.
Section 3 of the Employment Letter is hereby replaced in its entirety by the
following:

3.    Discretionary Bonus. Following the end of each calendar year and subject
to the approval of the Board, you will be eligible for a performance bonus of up
to 65% of your annualized base salary (the “Target Bonus”), based on your
personal performance and the Company’s performance during the applicable
calendar year, as determined by the Board in its sole discretion. In any event,
you must be an active employee of the Company on the date the bonus is
distributed in order to be eligible for and to earn any bonus award, as it also
serves as an incentive to remain employed by the Company.



4.
Section 8 of the Employment Letter is hereby replaced in its entirety by the
following:

8.    Invention, Non-Disclosure, Non-Competition and Non-Solicitation Agreement.
As a condition of your continued employment under the terms and conditions set
forth herein, you will be required to execute the Invention, Non-Disclosure,
Non-Competition and Non-Solicitation Agreement attached hereto as Exhibit A.



5.
Section 11 of the Employment Letter is hereby replaced in its entirety by the
following:

11.    At-Will Employment. This letter shall not be construed as an agreement,
either



2


ActiveUS 161702149

--------------------------------------------------------------------------------







express or implied, to employ you for any stated term, and shall in no way alter
the Company’s policy of employment at-will, under which both the Company and you
remain free to end the employment relationship for any reason, at any time, with
or without cause or notice. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at-will” nature of your employment may only be changed
by a written agreement signed by you and a Company representative duly
authorized by the Board that expressly states the intention to modify the
at-will nature of your employment. Similarly, nothing in this letter shall be
construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with the
Company. This letter supersedes all prior understandings, whether written or
oral, relating to the terms of your employment, except that it does not
supersede the January 4, 2016 letter between you and the Company with respect to
severance benefits (the “Severance Letter”).


You hereby agree that you and the Company are executing this amendment by mutual
agreement, that you hereby consent to the changes described herein, and that
nothing herein shall constitute grounds for “Good Reason” as defined in the
Severance Letter. In the event of any conflict between the terms of this
amendment and the terms of the Employment Letter, the terms of this amendment
shall control. Except as expressly modified herein, the terms of the Employment
Letter remain in full force and effect. This amendment may only be modified in a
document signed by both the Company and you. This amendment may be executed in
counterparts, each of which will be deemed an original, but all of which will be
deemed one and the same instrument.
[Remainder of page intentionally left blank]










3


ActiveUS 161702149

--------------------------------------------------------------------------------











If this amendment is acceptable to you, please sign and date this amendment
below and return the signed and dated amendment to me on or before April 24,
2017 at 12:00 p.m., Eastern time.


Sincerely,
OPHTHOTECH CORPORATION


By: /s/ Amy R. Sheehan
Amy R. Sheehan
Vice President, Human Resources
                        




ACCEPTED AND AGREED:




/s/ Glenn Slendorio
Glenn Sblendorio


Date: 4/24/2017


4


ActiveUS 161702149